


109 HR 383 : Ice Age Floods National Geologic Route

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 383
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To designate the Ice Age Floods National
		  Geologic Route, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ice Age Floods National Geologic Route
			 Designation Act of 2006.
		2.PurposeThe purpose of this Act is to designate the
			 Ice Age Floods National Geologic Route in the States of Montana, Idaho,
			 Washington, and Oregon, enabling the public to view, experience, and learn
			 about the Ice Age Floods’ features and story through the collaborative efforts
			 of public and private entities.
		3.DefinitionsAs used in this Act:
			(1)RouteThe
			 term Route means the Ice Age Floods National Geologic Route
			 designated in section 4.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)FloodsThe
			 term Ice Age Floods or floods means the cataclysmic
			 floods that occurred in what is now the northwestern United States during the
			 last Ice Age primarily from massive, rapid and recurring drainage of Glacial
			 Lake Missoula.
			4.Designation of the
			 Ice Age Floods National National Geologic Route
			(a)DesignationIn
			 order to provide for the public appreciation, education, understanding, and
			 enjoyment, through a coordinated interpretive program of certain nationally
			 significant natural and cultural sites associated with Ice Age Floods that are
			 accessible generally by public roads, the Secretary, acting through the
			 Director of the National Park Service, with the concurrence of the agency
			 having jurisdiction over such roads, is authorized to designate, by publication
			 of a map or other description thereof in the Federal Register, a vehicular tour
			 route along existing public roads linking such natural and cultural sites. Such
			 route shall be known as the Ice Age Floods National Geologic
			 Route.
			(b)LocationThe
			 location of the Route shall generally follow public roads and highways from the
			 vicinity of Missoula in western Montana, across northern Idaho, through eastern
			 and southern sections of Washington, and across northern Oregon in the vicinity
			 of the Willamette Valley and the Columbia River to the Pacific Ocean, as
			 generally depicted on the map titled Ice Age Floods National Geologic
			 Trial, numbered P43/80,000, and dated June 2004.
			(c)Maps
				(1)RevisionsThe
			 Secretary may revise the map by publication in the Federal Register of a notice
			 of availability of a new map, as needed, in cooperation with Federal, State,
			 local, or tribal governments, and other public or private entities.
				(2)AvailabilityAny
			 map referred to in paragraph (1) shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.
				(d)Description of
			 sites; plan; interpretive program
				(1)Description of
			 sites; planNot later than 3 years after the date that funds
			 become available for this Act, the Secretary shall prepare a description of
			 sites along the Route and general plan which shall include the location and
			 description of each of the following:
					(A)Unique geographic
			 or geologic features and significant landforms.
					(B)Important cultural
			 resources.
					(2)Interpretive
			 ProgramThe general plan shall include proposals for a
			 comprehensive interpretive program of the Route.
				(3)Transmission to
			 CongressThe Secretary shall transmit the description of sites
			 and general plan to the Committee on Resources of the United States House of
			 Representative and the Committee on Energy and Natural Resources of the United
			 States Senate.
				(4)ConsultationThe
			 description of sites and plan shall be prepared in consultation with other
			 Federal agencies, the State of Montana, the State Idaho, the State of
			 Washington, and the State of Oregon, units of local governments, tribal
			 governments, interested private citizens, and nonprofit organizations, and the
			 Ice Age Floods Institute.
				5.Administration
			(a)In
			 generalThe Secretary, acting
			 through the Director of the National Park Service, shall administer a program
			 to interpret the Route in accordance with this Act.
			(b)Public
			 EducationWith respect to sites linked by segments of the Route
			 which are administered by other Federal, State, tribal, and local nonprofit or
			 private entities, the Secretary is authorized to provide technical assistance
			 in the development of interpretive devices and materials pursuant to
			 cooperative agreements with such entities. The Secretary, in cooperation with
			 Federal, State, tribal, or local governments or nonprofit or private entities,
			 shall prepare and distribute information for the public appreciation of sites
			 along the Route.
			(c)MarkersThe
			 Secretary shall ensure that the Route is marked with appropriate markers to
			 guide the public. With the concurrence and assistance of the State, tribal, or
			 local entity having jurisdiction over the roads designated as part of the
			 Route, the Secretary may erect thereon signs and other informational devices
			 displaying the Ice Age Floods National Geologic Route marker. The Secretary is
			 authorized to accept the donation of suitable signs and other informational
			 devices for placement at appropriate locations.
			(d)Private property
			 rightsNothing in this Act shall be construed to require any
			 private property owner to allow public access (including Federal, State or
			 local government access) to such private property or to modify any provision of
			 Federal, State or local law with regard to public access to or use of private
			 lands.
			6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary $250,000 for each fiscal year to
			 carry out this Act.
		
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
